122 N.J. Super. 525 (1973)
301 A.2d 153
TROY HILLS VILLAGE, INC., A CORPORATION OF THE STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
BRUCE FISCHLER AND BETH FISCHLER, HIS WIFE, AND GEORGE F. KUGLER, JR., ATTORNEY GENERAL OF NEW JERSEY, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued December 11, 1972.
Decided January 29, 1973.
Before Judges FRITZ, LYNCH and JOELSON.
Mr. Lester P. Dubow argued the cause for appellant (Mr. Ralph Labendz, on the brief; Messrs. Krugman, Chapnick, Grimshaw & Dubow, attorneys).
Mr. Ivan V. White, Jr. argued the cause for respondents (Messrs. Mandon & White, attorneys).
Messrs. Michael D. Lang and Richard E. Blumberg filed a brief amicus curiae on behalf of The New Jersey Tenants Organization.
PER CURIAM.
The sole issue before us is the constitutionality of L. 1970, c. 210 (N.J.S.A. 2A:42-10.10 et seq.). The court below found the law constitutional and we agree, substantially for the reasons set forth in Judge Collins' written opinion, 122 N.J. Super. 572 (Law Div. 1971).
The matter reached us prematurely, a counterclaim not yet having been decided. We were advised at oral argument that defendant-tenants have moved; the counterclaim may be moot. In any event, we remand for disposition of the counterclaim.
Judgment denying plaintiff's motion for summary judgment and dismissing complaint is affirmed. Counterclaim is remanded for disposition. We do not retain jurisdiction.